Title: To George Washington from Edmund Randolph, 19 March 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] March 19. 1794.
          
          E. Randolph has the honor of inclosing to the President a letter and list, from Mr
            Fenwick, consul at Bourdeaux, stating the affair of the embargo there.
          The vessel from France, which arrived here yesterday brought no letters from Mr Morris,
            except triplicates and duplicates. But among these is his No. 34. which was missing,
            when the rest of his correspondence was sent in to the Senate.
          The committee at Baltimore for superintending the unfortunate people of St Domingo,
            were informed yesterday, that the further sum of two thousand dollars would be furnished
            to them. The President will therefore be pleased to have a warrant on the treasury sent
            to E.R.
          Mr Bradford brought the proclamation yesterday. Some amendments were suggested; and it
            is probable, that it will be completed to-day.
          
          The letter to the governor of Kentucky is completed; except a paragraph or two, which
            waits, until I finish the Spanish papers, to see, how much of the negotiation may be
            communicated. It will probably be completed to-day. The mail for Kentucky goes on
              tuesday.
          Mr Fauchet is to call upon me at 9 O’clock this morning, to speak about the embargo in
              France.
        